

EXHIBIT 10.1


WAIVER
This Waiver (the “Waiver”), dated as of April 15, 2016, is hereby executed by
Dominion Capital LLC (“Dominion”) and JRjr33, Inc. (formerly known as CVSL Inc.
(“CVSL” and together with JRjr33, Inc., the “Company”)).
WHEREAS, CVSL issued that certain 9.75% Senior Secured Convertible Note (the
“Note”) in the aggregate original principal amount of $4,000,000 to Dominion (or
its registered assigns) on November 20, 2016. Unless otherwise defined herein,
each capitalized term defined herein shall have the meaning set forth in the
Note.
WHEREAS, pursuant to Section 4(b) of the Note, the Company hereby notifies
Dominion, which the Company understands to be the sole Holder of the Note, that
the Company has failed to timely file its Annual Report on Form 10-K for the
fiscal year ended December 31, 2015 (the “Annual Report”) with the Securities
and Exchange Commission the (“SEC”) pursuant to the Securities Exchange Act of
1934, as amended.
WHEREAS, Section 17 of the Note provides, with limited exception, that the prior
written consent of the Company and Holders of Notes representing at least
sixty-five (65%) of the aggregate principal amount of the Notes then outstanding
shall be required for any change, waiver or amendment to the Note, and that any
change, waiver or amendment so approved shall be binding upon all existing and
future holders of the Note.
NOW, THEREFORE, the Company and Dominion (as the sole Holder of the Note)
acknowledge and agree as follows:
1.
Dominion hereby irrevocably waives any rights it may have as a Holder to deem
the Company’s failure to timely file with the SEC the Annual Report as an Event
of Default under the Note, or to require any further notice to it under the Note
in respect of same, such waiver to be effective until April 25, 2016 unless
extended pursuant to Section 2 below (the “Waiver Period”).

2.
In consideration of the payment to the Company by Dominion of $1.00, receipt of
which is hereby acknowledged, Dominion further irrevocably agrees to extend the
Waiver Period (if necessary) beyond April 25, 2016 for successive periods, each
consisting of ten (10) Business Days), until the date the Annual Report is filed
with the SEC, provided that the Company issues to Dominion 50,000 shares of the
Company’s Common Stock for each extension period required beyond April 25, 2016
(without regard to whether the Company requires the full ten (10) Business Day
period for any given extension).





--------------------------------------------------------------------------------





Upon the filing of the Annual Report with the SEC during the Waiver Period (as
it may be extended), the related Event of Default shall be cured as of the
original SEC filing due date of the Annual Report.
3.
The Company represents and warrants to Dominion that it has no disagreements
with its auditors and expects and intends to complete the filing of the Annual
Report at the earliest possible date, which the Company fully expects to be well
in advance of any grace period allowed by the NYSE MKT LLC (the “NYSE”).

4.
Dominion acknowledges that all of the Company’s undertakings hereunder to issue
any shares of its Common Stock to it are wholly subject to, and conditioned on
attaining, NYSE approval.

[Signature page follows]




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Dominion and the Company have executed this Waiver as of the
date first written above.
 
DOMINION CAPITAL LLC
By: /s/ Mikhail Gurevich
Name: Mikhail Gurevich
Title: Managing Members





JRJR33, INC.
By: /s/ John Rochon______
Name: John Rochon_______
Title:     Chairman & CEO____


Date: April 15, 2016______






